
	
		II
		112th CONGRESS
		2d Session
		S. 3212
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Secretary of Health and Human Services to
		  promulgate regulations regarding the authorship, content, format, and
		  dissemination of Patient Medication Information to ensure patients receive
		  consistent and high-quality information about their prescription medications
		  and are aware of the potential risks and benefits of prescription
		  medications.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cody Miller Initiative for Safer
			 Prescriptions Act.
		2.Patient
			 medication information for prescription drugsChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 505D
			 the following:
			
				505E.Patient
				medication information for prescription drugs
					(a)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall issue regulations regarding the authorship,
				content, format, and dissemination requirements for patient medication
				information (referred to in this section as PMI) for drugs
				subject to section 503(b)(1).
					(b)ContentThe
				regulations promulgated under subsection (a) shall require that the PMI with
				respect to a drug—
						(1)be scientifically
				accurate and based on the professional labeling approved by the Secretary and
				authoritative, peer-reviewed literature; and
						(2)includes
				nontechnical, understandable, plain language that is not promotional in tone or
				content, and contains at least—
							(A)the established
				name of drug, including the established name of such drug as a listed drug (as
				described in section 505(j)(2)(A)) and as a drug that is the subject of an
				approved abbreviated new drug application under section 505(j) or of an
				approved license for a biological product submitted under section 351(k) of the
				Public Health Service Act, if applicable;
							(B)drug uses and
				clinical benefits;
							(C)general
				directions for proper use;
							(D)contraindications,
				common side effects, and most serious risks of the drug, especially with
				respect to certain groups such as children, pregnant women, and the
				elderly;
							(E)measures patients
				may be able to take, if any, to reduce the side effects and risks of the
				drug;
							(F)when a patient
				should contact his or her health care professional;
							(G)instructions not
				to share medications, and, if any exist, key storage requirements, and
				recommendations relating to proper disposal of any unused portion of the drug;
				and
							(H)known clinically
				important interactions with other drugs and substances.
							(c)Timeliness,
				consistency, and accuracyThe regulations promulgated under
				subsection (a) shall include standards related to—
						(1)performing timely
				updates of drug information as new drugs and new information becomes
				available;
						(2)ensuring that
				common information is applied consistently and simultaneously across similar
				drug products and for drugs within classes of medications in order to avoid
				patient confusion and harm; and
						(3)developing a
				process, including consumer testing, to assess the quality and effectiveness of
				PMI in ensuring that PMI promotes patient understanding and safe and effective
				medication use.
						(d)Electronic
				repositoryThe regulations promulgated under subsection (a) shall
				provide for the development of a publicly accessible electronic repository for
				all PMI documents and content to facilitate the availability of
				PMI.
					.
		3.Publication on
			 internet websiteThe Secretary
			 of Health and Human Services shall publish on the Internet website of the Food
			 and Drug Administration a link to the Daily Med website
			 (http://dailymed.nlm.nih.gov/dailymed) (or any successor website).
		
